Citation Nr: 1740814	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-09 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected bilateral pes planus with plantar fasciitis.

2. Entitlement to service connection for metatarslgia of the bilateral feet, to include as secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis.

3. Entitlement to service connection for hammer toes of the bilateral feet, to include as secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis.

4. Entitlement to service connection for hallux rigidus of the bilateral feet, to include as secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis.

5. Entitlement to service connection for a bilateral ankle disability, to include as secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis.


6. Entitlement to a compensable initial rating for the Veteran's bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and January 2017 rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting in St. Petersburg, Florida. A transcript of the hearing is of record.

Following the September 2016 Travel Board hearing, the Veteran submitted a March 2017 private Disabilities Benefits Questionnaire (DBQ) of the Veteran's bilateral feet. The DBQ indicates diagnoses of bilateral pes planus with plantar fasciitis, and additional diagnoses of metatarsalgia of the bilateral feet, hammer toes of the bilateral feet, and hallux rigidus of the bilateral feet. The examiner noted that such additional diagnoses of metatarsalgia of the bilateral feet, hammer toes of the bilateral feet, and hallux rigidus of the bilateral feet are related to the Veteran's weight bearing. Therefore, the Board finds that the issues of entitlement to service connection for metatarsalgia of the bilateral feet secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis, entitlement to service connection for hammer toes of the bilateral feet secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis, and entitlement to service connection for hallux rigidus of the bilateral feet secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis have been raised by the record and are inferred claims.

As will be discussed further below, the Board finds that the issue of entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis is inextricably intertwined with the inferred claims for entitlement to service connection for metatarsalgia of the bilateral feet secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis, entitlement to service connection for hammer toes of the bilateral feet secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis. Thus, the Board takes jurisdiction over such service connection issues and has characterized the issues as listed on the title page. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991). 

This appeal was processed using the electronic claims file on Veterans Benefits Management System (VBMS) and Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Increased Rating for Pes Planus with Plantar Fasciitis and Service Connection for Additional Bilateral Feet Disabilities

As noted in the Introduction, the March 2017 DBQ of the Veteran's bilateral feet includes diagnoses of bilateral pes planus with plantar fasciitis, and additional diagnoses of metatarsalgia of the bilateral feet, hammer toes of the bilateral feet, and hallux rigidus of the bilateral feet. The March 2017 DBQ private examiner reported that the Veteran's additional diagnoses of metatarsalgia of the bilateral feet, hammer toes of the bilateral feet, and hallux rigidus of the bilateral feet are related to the Veteran's weight bearing. However, the March 2017 DBQ does not opine as to whether the Veteran's additional diagnoses of the bilateral feet are secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis. Thus, the Board remands this matter for an additional VA examination to determine the current nature and etiology of the Veteran's bilateral feet disabilities, to include whether the Veteran's diagnosed bilateral metatarsalgia, hammer toes, and hallux rigidus are proximately due to his service-connected bilateral pes planus with plantar fasciitis.

Additionally, the Board remands this matter to determine whether the Veteran's symptoms associated with his diagnosed bilateral feet disabilities can be wholly separated. Notably, the Rating Schedule, rates flat feet, metatarsalgia, hallux rigidus, and hammer toe under separate Diagnostic Codes. See 38 C.F.R. § 4.72, Diagnostic Codes 5276 (flat feet), 5279 (metatarsalgia), 5281 (hallux rigidus), and 5282 (hammer toe). In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2016). The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes. Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Therefore, upon remand, the Board requests a medical opinion to address whether the Veteran's symptoms associated with her bilateral feet disabilities can be wholly separated. See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

For the reason set-forth in this remand, the Board finds that the issue of entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis is inextricably intertwined with the inferred claims of entitlement to service connection for metatarsalgia of the bilateral feet secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis, entitlement to service connection for hammer toes of the bilateral feet secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis. See Harris, 1 Vet. App. at 183 (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined). As such, adjudication of the issue of issue of entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis must be deferred until the required evidentiary development discussed above is completed.

II. Service Connection for Bilateral Ankle Disability and Increased Rating for Bilateral Hearing Loss

A rating decision dated January 2017 denied service connection for a bilateral ankle disability and granted service connection for the Veteran's bilateral hearing loss, with an evaluation of 0 percent disabling. In response, the Veteran filed an Notice of Disagreement (NOD) date signed July 2017. Specifically, in the Veteran's July 2017 NOD, the Veteran asserts that she missed the scheduled VA examination of her ankles because she did not receive notice of such examination. The Veteran has provided her updated address.

As the RO has not yet issued a statement of the case (SOC) addressing the issues, the Board does not have jurisdiction over the matters. Thus, the Board must remand such issues for the RO to provide an SOC and to allow the Veteran and her representative an opportunity to perfect an appeal. Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records. Should such exist, ensure that all outstanding records are associated with the Veteran's electronic claims file.

2. Thereafter, the RO should schedule an appropriate VA examination of the Veteran's bilateral feet disabilities. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

After a review of the claims file and the completion of any studies, tests, and evaluations deemed necessary, the examiner is to address the following:

(a) Clarify the current diagnoses of the Veteran's bilateral feet. 

If necessary, the examiner is requested to attempt to reconcile any discrepancies in diagnoses with those reported in the March 2017 private DBQ (metatarsalgia of the bilateral feet, hammer toes of the bilateral feet, and hallux rigidus of the bilateral feet).

(b) For each diagnosis (other than bilateral pes planus with plantar fasciitis), the examiner is to opine as to whether the Veteran's foot disability is at least as likely as not (i.e., a 50 percent probability or greater) caused or aggravated by her service-connected bilateral pes planus with plantar fasciitis. See March 2017 private DBQ (diagnoses of metatarsalgia of the bilateral feet, hammer toes of the bilateral feet, and hallux rigidus of the bilateral feet).

(c) For each diagnosis, the examiner is to indicate whether the symptoms related to each diagnosis can be distinguished from one another. If the symptoms cannot be differentiated, the examiner should so state in the report and explain why.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. As for the issues of entitlement to a rating in excess of 10 percent for service-connected bilateral pes planus with plantar fasciitis, entitlement to service connection for metatarslgia of the bilateral feet, entitlement to service connection for hammer toes of the bilateral feet, and entitlement to service connection for hallux rigidus of the bilateral feet, after completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5. As for the issues of entitlement to service connection for a bilateral ankle disability, to include as secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis, and entitlement to a compensable initial rating for the Veteran's service-connected bilateral hearing loss, evaluate the evidence of record, and issue an statement of the case (SOC) to the Veteran. The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter. 38 C.F.R. § 20.302 (b) (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

